COURT OF APPEAL, FIRST CIRCUIT
                                                 STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -1156




Rusten May, Bryan Boudreaux, John D. Lewis, III, Eric
Jackson and Albert J. Walker

                       Versus - -
                                                                  19th Judicial District Court

Lane Carson, in His Capacity as Secretary of the Louisiana       Case #:   624049
Department of Veterans Affairs, and the State of Louisiana       East Baton Rouge Parish
through the Department of Veterans Affairs through its
State Director of Veterans Affairs, Bill Dixon




On Application for Rehearing filed on 08/ 14/ 2022 by John Lewis, III and Bryan Boudreaux
Rehearing             b        V') ';   F—Z)-




                                                                                                 11



nnro      AUG 16 2022